FILED
                                                                     United States Court of Appeals
                                        PUBLISH                              Tenth Circuit

                          UNITED STATES COURT OF APPEALS                     July 23, 2013

                                                                         Elisabeth A. Shumaker
                                   TENTH CIRCUIT                             Clerk of Court


 WESTERN WATERSHEDS PROJECT,

         Petitioner - Appellant,

 v.                                                           No. 12-8012

 BUREAU OF LAND MANAGEMENT,

         Respondent - Appellee,

 ------------------------------

 LHS SPLIT ROCK RANCH, LLC,

         Intervenor - Appellee.



             APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF WYOMING
                       (D.C. NO. 2:10-CV-00266-SWS)


Erik Ryberg, Tucson, Arizona, appearing for Petitioner-Appellant.

C. Levi Martin, Assistant United States Attorney (Christopher A. Crofts, United States
Attorney, with him on the brief), Office of the United States Attorney for the District of
Wyoming, Cheyenne, Wyoming, appearing for Respondent-Appellee.

Brandon L. Jensen (Karen Budd-Falen, with him on the brief), Budd-Falen Law Offices,
LLC, Cheyenne, Wyoming, appearing for Intervenor-Appellee.



Before LUCERO, HARTZ, and MATHESON, Circuit Judges.
MATHESON, Circuit Judge.



       Petitioner-Appellant Western Watersheds Project (“WWP”) challenged a Bureau

of Land Management (“BLM”) decision to grant a 10-year grazing permit to LHS Split

Rock Ranch, LLC (“Split Rock”) for four federal public land allotments in central

Wyoming (“the Split Rock allotments”). WWP asserted that BLM’s decision to grant the

grazing permit was arbitrary and capricious because BLM had previously concluded that

past grazing was a substantial cause of serious environmental degradation on the Split

Rock allotments. The district court granted summary judgment to BLM. WWP appeals.

Split Rock responds as Intervenor-Appellee.

       Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                  I. BACKGROUND

       We begin by describing several relevant statutes and regulations. We then

summarize the factual and procedural history of the case before turning to our analysis of

the issues.

                          A. Relevant Statutes and Regulations

       The Taylor Grazing Act of 1934, 43 U.S.C. § 315 et seq., authorizes BLM to

establish livestock grazing allotments on federal public lands. In carrying out this

mission, BLM also must comply with the Federal Land Policy and Management Act of

1976 (“FLPMA”), 43 U.S.C. § 1711 et seq., which requires BLM, inter alia, to develop

land use plans for the public lands it administers with a goal of improving resource
                                            -2-
conditions and avoiding “undue degradation” of the land. Id. §§ 1712(a), 1732(b).

FLPMA also requires BLM to manage public lands according to a “[m]ultiple use

management.” See State of New Mexico ex rel. Bill Richardson v. BLM, 565 F.3d 683,

690 n.3 (10th Cir. 2009). To fulfill its multiple use mission, BLM must design its land

use plans to strike “a balance among the many competing uses to which land can be put.”

Id. (quotations omitted); see also 43 C.F.R. § 1601.0-5(i).

       Federal regulations similarly direct BLM to ensure that livestock grazing does not

exceed the “carrying capacity” of the land. 43 C.F.R. § 4130.3-1. “Carrying Capacity

means the maximum stocking rate possible without inducing damage to vegetation or

related resources.” Id. § 4100.0-5.

       In 1987, pursuant to these authorities, the BLM developed a land use plan for the

Lander Field Office, which oversees the Split Rock allotments. Once a land use plan is

implemented “all future resource management authorizations and actions . . . shall

conform to the approved plan.” 43 C.F.R. § 1610.5-3(a). This means BLM’s actions

must be “clearly consistent with the terms, conditions, and decisions of the approved

plan.” Id. at § 1601.0-5(b). The 1987 Lander Resource Management Plan (“RMP”) is

the current land use plan and therefore guides BLM’s decisions concerning the land.

       The Lander RMP provided for continued grazing on public lands consistent with

multiple use planning. Aplt. Appx. at 141, 143. The RMP outlined three objectives for

the rangeland use: (1) “[p]rovide enough forage on a sustained-yield basis to satisfy at

least the present demands of livestock, wild horses, and wildlife”; (2) “[m]aintain range
                                           -3-
condition at a level that would provide for sustained yield of forage production”; and (3)

“[m]aintain and improve the terrestrial, aquatic, and riparian1 ecosystems to provide

wildlife with adequate amounts of forage and habitat to maintain planned population

levels.” Id. at 144.

       In carrying out these objectives under the FLMPA and the RMP, BLM considers

six categories of ecological health for rangeland, which are referred to as the Rangeland

Health Standards (“RHS”). Id. at 201-03; see also 43 C.F.R. § 4180.2. They include:

(1) Soils, (2) Riparian, (3) Upland Vegetation, (4) Diverse Species Habitat, (5) Water

Quality, and (6) Air Quality. Aplt. Appx. at 201-03. As we later discuss, whenever RHS

are not met, federal regulations require BLM to investigate and determine the cause. See

43 C.F.R. § 4180.2(c)(1). If grazing is a culprit, BLM must take appropriate corrective

action. See id. § 4180.2(c)(3).

       Finally, the National Environmental Policy Act of 1969 (“NEPA”) requires federal

agencies to “assess potential environmental consequences of a proposed [agency] action.”

Utah Envtl. Congress v. Russell, 518 F.3d 817, 820 (10th Cir. 2008); see also 42 U.S.C.

§ 4331 et seq. “NEPA dictates the process by which federal agencies must examine

environmental impacts, but does not impose substantive limits on agency conduct.”


       1
        A riparian area is “land directly influenced by permanent water. It has visible
vegetation or physical characteristics reflective of permanent water influence. Lake
shores and stream banks are typical riparian areas.” Clive Kincaid, Interior Dec. 224,
229, 1989 WL 255324 111 (IBLA 1989) (quoting BLM Director’s Riparian Area
Management Policy dated January 22, 1987).

                                           -4-
Russell, 518 F.3d at 821. Rather, it serves to promote informed agency decision making,

government transparency, and public access to information. See State of New Mexico,

565 F.3d at 703.

      Regulations implementing NEPA establish a two-part process for an agency

considering a proposed action. First, the agency must determine whether the proposed

action will significantly affect the environment. If the answer is not immediately

apparent, the agency must prepare an Environmental Assessment (“EA”), which is “a

concise public document that briefly provides sufficient evidence and analysis for

determining” the appropriate next step. Russell, 518 F.3d at 821 (quotations omitted); see

also 40 C.F.R. § 1508.9.

      If the EA concludes that the proposed action will have no significant effect on the

environment, the agency may issue a Finding of No Significant Impact (“FONSI”) and

move forward with the proposed action. Russell, 518 F.3d at 821; see also §§ 1501.4(e),

1508.13. Otherwise, it must move on to the more extensive process of developing an

Environmental Impact Statement (“EIS”) to “‘rigorously explore and objectively evaluate

all reasonable alternatives’” and consider the comparative merits and environmental

effects of the alternatives against the proposed action. Wyoming v. U.S. Dep’t of

Agriculture, 661 F.3d 1209, 1243 (10th Cir. 2011) (quoting 40 C.F.R. § 1502.14(a)).

                                   B. Factual History

      Petitioner-Appellant WWP is a non-profit public interest organization committed

to promoting species and habitat protection in the western states, including Wyoming
                                           -5-
rangelands. Permittee LHS Split Rock is a Delaware limited liability company that

operates a ranch in central Wyoming. In 2003, BLM granted Split Rock a 10-year permit

allowing livestock grazing on four allotments in two central Wyoming counties.2 The

four Split Rock allotments—Diamond Springs, North Dobie Flat, South Dobie Flat, and

Black Jack Ranch—together encompass more than 90,000 acres of public land.

       Grazing permits authorize limited grazing on designated land, within set limits

defined by stocking level and animal-unit-months (“AUM”). “Stocking level” refers to

the volume of grazing on the land.3 “AUM” refers to the amount of forage needed to

sustain one cow or its equivalent for one month. See 43 C.F.R. § 4100.0-5. Split Rock’s

grazing permit authorized a stocking level of 216 grazing days each year and up to 9,400

AUM. Since 1993, stocking levels on the Split Rock allotments have averaged 8,054

AUM.

1. 2005 Rangeland Health Standards Assessment

       In 2005, BLM completed a comprehensive assessment of rangeland health

standards (“RHS”) on public lands in the Lander area. The RHS assessment revealed

significant rangeland health issues on all four Split Rock allotments. The allotments all



       2
        The permit was initially issued to a predecessor of LHS Split Rock, LLC, called
Split Rock Holdings, LLC. We refer to both entities interchangeably as “Split Rock.”
Split Rock is wholly owned by U.S. Farming Realty Trust, L.P., a Delaware limited
partnership.

       3
           We use the terms “stocking level” and “stocking rate” interchangeably.

                                             -6-
clearly failed in four of the six RHS standards—Soils, Riparian, Upland Vegetation, and

Diverse Species Habitat. One standard, Water Quality, was “unknown.” Aplt. Appx. at

202. The allotments passed only one of the six standards, Air Quality.

       Failure under the standard of Riparian health was especially pronounced, as no

BLM-administered acres in the area met the standard. All but .7 miles of riparian land

was found to be “Functional-at-Risk with a downward trend.” Id. at 233; also see Aplt.

Br. at 19. Split Rock’s failure to comply with the herding requirements under its initial

permit allowed cattle to overuse riparian areas and contributed to this deficiency. Failure

under the Soils standard also was notable, with only 24 to 36 percent of the total acreage

in each allotment meeting soil productivity standards. The RHS assessment described the

soils as having bare ground and sparse vegetative cover, with the entire topsoil layer

absent in many areas. Although the water quality had not been recently tested, the RHS

assessment noted the decline or depletion of fisheries that had thrived several decades

earlier.

       The results from this RHS assessment indicated that the stocking levels, i.e.,

grazing use, exceeded the carrying capacity of the Split Rock allotments. As noted

previously, “carrying capacity” refers to “the maximum stocking rate possible without

inducing damage to vegetation or related resources. It may vary from year to year on the

same area due to fluctuating forage production.” 43 C.F.R. § 4100.0-5. Federal

regulations require the BLM to “reduce permitted grazing use or otherwise modify

management practices” whenever carrying capacity is exceeded. Id. § 4110.3-2(b).
                                           -7-
       In early 2006, the Lander Field Manager (“Lander FM” or “FM”) issued RHS

determinations that livestock overgrazing was a significant cause of these problems.

Following any RHS failure, federal regulations require BLM to identify and implement

“appropriate action” to make “significant progress toward fulfillment of the standard” by

the start of the next grazing year. Id. § 4180.2(c). Pursuant to this requirement, the FM

outlined Appropriate Actions to stall or reverse the land degradation described in the

2005 RHS assessment. These Appropriate Actions called for nearly two-dozen

aggressive changes to terms and conditions of Split Rock’s grazing permit, including

three-day pasture limits; maximum of 20-days’ hot-season grazing on some pastures; and

a rest-rotation system on six pastures, which would remove livestock entirely from one

pasture per year.

2. “Second Look” at the RHS assessment

       Before the FM could implement these changes, he was replaced by a new Lander

FM, who rescinded the RHS findings and “directed the BLM staff to take a second look

at the . . . assessment [and] determination of cause.” Aplt. Appx. at 199. The new FM

directed the staff to consider “an independent opinion of rangeland conditions,” which

was to be commissioned by Split Rock. Id. He also ordered a peer review of the 2005

RHS Assessment. This peer review, conducted by experts outside the Lander Field

Office, concluded that the 2005 RHS Assessment was based on “scientifically accepted

and well established procedures” and that its conclusions were supported by

“[p]rofessional experience and hard data.” Id.
                                           -8-
      In June 2007, the Lander Field Office staff submitted its determinations, which

affirmed its previous findings of severe rangeland health problems and again identified

overgrazing as a substantial cause. NEPA therefore required BLM to undertake an EA

before deciding whether to reissue Split Rock’s grazing permits. See 43 C.F.R.

§ 4180.2(c)(3).

3. The Environmental Assessment

      The 102-page EA was issued in 2009. Relying largely on the 2005 RHS

Assessment, it acknowledged serious ecological problems on the rangeland. The EA

considered five alternatives to address these problems, but only three were analyzed in

detail. Two alternatives, referred to as “No Action” and “No Grazing,” were briefly

considered but rejected without detailed analysis. Aplt. Appx. at 209-10. The EA

explained that BLM had chosen not to analyze the No Action alternative because No

Action would have meant maintaining the same 2003 permit terms that had been found

detrimental. The EA did not analyze the No Grazing alternative because the 1987 Lander

RMP had “concluded that eliminating livestock grazing from all public lands would not

be a viable or necessary option,” and this document guided BLM. Aplt. Appx. at 210.

      The EA analyzed the remaining three alternatives in detail. No single alternative

incorporated all of the nearly two-dozen Appropriate Actions developed in response to

the RHS.

      Alternative One would have accomplished rangeland recovery primarily through a

robust rest-rotation grazing system, with only a slight decrease in volume of grazing. The
                                           -9-
rest-rotation system would have required one pasture to be fully rested each year, i.e., no

grazing on that pasture for the year. It would have restricted hot-season grazing on two

pastures, but otherwise require only a small decrease in the number of cattle, AUM, or

annual grazing days. The EA found this alternative to be the most effective of the three

in improving rangeland health.

       Alternative Two would have accomplished rangeland recovery primarily through a

large decrease in stocking rate, with only deferred rotation rather than full rest rotation.

Deferred rotation would have meant delaying the start of the grazing season by several

weeks on most pastures. This alternative would have required nearly a one-third decrease

in the number of cattle and AUM and more intensive herding during the hot-season

period. The EA found this alternative would have improved rangeland health in an

“acceptable timeframe” but not as quickly as Alternative One.

       Alternative Three was submitted by Split Rock. It called for an increase in

stocking rate (more cattle, higher AUM), an expanded grazing season, and some

deferred-rotation but no rest rotation. The EA found this alternative would have

accelerated degradation in several areas.

4. The FONSI and the Proposed Decision

       In April 2009, several months after the EA was issued, the Lander FM issued a

FONSI—i.e., a finding that renewal of the Split Rock grazing permit would not

significantly affect the environment. As a result of the FONSI, no EIS was conducted.

Instead, BLM issued a Notice of Proposed Decision. The Proposed Decision did not
                                            - 10 -
match any of the alternatives described in the EA. Rather, it combined Alternatives One

and Two by eliminating the most environmentally protective features of each: it required

neither rest rotation nor a significant decrease in stocking levels. But the Proposed

Decision did incorporate other protective features, such as fencing, deferred rotation, and

a shorter grazing season.

       Split Rock and WWP both protested. In response, BLM agreed to allow an

additional 100 cattle (for a total of 1,200 head) in exchange for Split Rock’s commitment

to provide a full-time employee to assist with herding compliance, which would help to

even out grazing across the acreage and reduce overgrazing of some at-risk areas,

especially riparian areas. It issued a final Notice of Decision in October 2009, granting

Split Rock a 10-year grazing permit under the terms of the Proposed Decision with these

negotiated adjustments.

       The following chart summarizes the historic use of the allotments, the first two

alternatives considered in the EA, and the final Proposed Decision:4




       4
         For the remainder of this opinion, “Proposed Decision” refers to BLM’s final
proposed action on the Split Rock grazing permit, including the negotiated adjustments
detailed above.

                                           - 11 -
                                     Change in        Rest rotation
                  Stocking level                       or deferred      Fencing & herding
                                      AUM
                                                        rotation
                   8,054 AUM                                           No fencing
 Historic use     (1,366 cattle;         -               Neither       Herding required but
                    216 days)                                           with poor compliance
                   6,717 AUM
  Alternative                           17%             Full rest      Extensive fencing
                  (1,250 cattle;
         One                          decrease          rotation       No herding required
                    195 days)
                   5,358 AUM
  Alternative                           34%             Deferred       Some fencing
                  (1,000 cattle;
        Two                           decrease        rotation only    Herding required
                    204 days)
       Final       6,669 AUM                                           Some fencing
                                        17%             Deferred       Herding required and
    Proposed      (1,200 cattle;
                                      decrease        rotation only     more strictly enforced
     Decision       204 days)


                                   C. Procedural History

       WWP filed a Petition for Review of Agency Action in the Wyoming federal

district court pursuant to 5 U.S.C. §§ 701-706 of the Administrative Procedures Act

(“APA”). The petition challenged the new proposed grazing permit. WWP argued that

the permit decision was arbitrary and capricious because, inter alia, the EA failed to

comply with NEPA requirements to evaluate a reasonable range of alternatives and failed

to take a “hard look” at potential environmental consequences of the proposed action.

See Balt. Gas & Elec. Co. v. Natural Res. Def. Council, 462 U.S. 87, 97 (1983).

       The district court granted summary judgment to BLM. It concluded that BLM’s

permit decision was not arbitrary and capricious, finding that the EA had considered a

reasonable range of alternatives by establishing an adequate baseline from current

                                             - 12 -
conditions and including environmentally protective features. The court also determined

the EA met the hard look requirement.

                                    II. DISCUSSION

       We review de novo the district court’s grant of summary judgment for BLM.

State of New Mexico, 565 F.3d at 704-05 (10th Cir. 2009). Although the district court’s

decision is not afforded deference, BLM’s decision must be: “Our inquiry under the

APA must be thorough, but the standard of review is very deferential to the agency.”

Hillsdale Envtl. Loss Prevention, Inc. v. U.S. Army Corps of Engineers, 702 F.3d 1156,

1165 (10th Cir. 2012) (quotations omitted). “A presumption of validity attaches to the

agency action and the burden of proof rests with” WWP. Morris v. U.S. Nuclear

Regulatory Comm’n, 598 F.3d 677, 691 (10th Cir. 2010) (quotations omitted). Our

deference is most pronounced in cases where, as here, the challenged decision involves

“technical or scientific matters within the agency’s area of expertise.” Utah Envtl.

Congress v. Bosworth, 443 F.3d 732, 739 (10th Cir. 2006).

       This deference means we may set aside an agency action only if it is “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C.

§ 706(2)(A). An agency decision is arbitrary and capricious only if the agency

          (1) entirely failed to consider an important aspect of the problem, (2)
          offered an explanation for its decision that runs counter to the
          evidence before the agency, or is so implausible that it could not be
          ascribed to a difference in view or the product of agency expertise,
          (3) failed to base its decision on consideration of the relevant factors,
          or (4) made a clear error of judgment.

                                           - 13 -
State of New Mexico, 565 F.3d at 704 (quotations omitted).

       WWP raises two issues on appeal. First, it argues that the EA failed to evaluate a

reasonable range of alternatives as required under NEPA. Second, it argues that BLM

failed to take the required “hard look” at the potential environmental consequences of its

actions. We discuss each of these issues below and conclude that BLM’s decision was

not arbitrary and capricious.

       We note, however, that WWP has raised serious questions about BLM’s decisions

regarding the Split Rock grazing permit that make this case difficult even under our

highly deferential review standard. The record reveals troubling problems with the

rangeland health of the Split Rock allotments, and even BLM implicitly acknowledges

that its Proposed Decision is unlikely to remedy these problems quickly. Nevertheless,

NEPA “merely prohibits uninformed—rather than unwise—agency action.” Id. It is not

within our authority to resolve whether BLM selected the best or wisest option. The

agency considered a reasonable range of alternatives, and its analysis met the minimum

threshold necessary to constitute a “hard look” at the consequences of its actions. We

may “not substitute our judgment for that of” BLM. Davis v. Mineta, 302 F.3d 1104,

1114 (10th Cir. 2002).

        A. Did the EA Fail to Evaluate a “Reasonable Range of Alternatives”?

       WWP argues that the EA failed to evaluate a reasonable range of alternatives as

required by NEPA because it analyzed only three alternatives that were on the permissive

end of the spectrum. WWP points to two problems in particular: failure to analyze the
                                           - 14 -
No Action alternative and failure to consider an aggressive, i.e., environmentally

protective, alternative.

1. No analysis of the No Action alternative

       The EA expressly considered a “No Action” alternative, which would have

maintained the terms of the 2003 permits. Aplt. Appx. at 209. But it rejected this

alternative without analysis, explaining that No Action was not feasible because BLM

had already determined that the terms of the 2003 permits were detrimental to land

conditions. WWP does not advocate for implementation of the No Action alternative.

But it insists the EA should have analyzed this alternative to create a more effective

baseline for understanding the merits of Alternatives One, Two, and Three.

       WWP argues that BLM was required to include a detailed analysis of the No

Action alternative under 40 C.F.R. § 1502.14, which requires inclusion of a no action

alternative in every EIS to provide “a clear basis for choice among options.” Id. But the

problem for WWP is that § 1502.14 does not apply. That provision governs the EIS,

which is more comprehensive than the preliminary EA document at issue here.5

       Regulations require both documents to incorporate a range of reasonable

alternatives, but the depth of discussion and analysis required is different depending on

whether the document is an EIS or an EA. For example, section 1502.14 provides that an


       5
        WWP also cites State of Wyoming v. USDA, 661 F.3d 1209, 1244 (10th Cir.
2011), for the same proposition. But, like § 1502.14, State of Wyoming addresses the
standards for an EIS, not an EA.

                                           - 15 -
EIS should “[r]igorously explore . . . all reasonable alternatives,” and “[d]evote

substantial treatment to each alternative” with “detail.” Id. at (a)-(b). In contrast,

§ 1508.9 describes the EA as “a concise public document” that “[b]riefly provide[s]

sufficient evidence and analysis for determining whether to prepare an [EIS],” with “brief

discussions of the need for the proposal, of alternatives . . . [and] of the environmental

impacts.” Id. at (a)-(b).

       In Davis v. Mineta, we said that a court of appeals reviews an EA’s FONSI

conclusion to determine whether an EIS should have been prepared. 302 F.3d at 1112.

This involves asking “whether the agency acted arbitrarily and capriciously in concluding

that the proposed action will not have a significant effect on the human environment.”

Id. (quotations omitted).6 Given the different standards for an EIS and an EA, the

absence of a detailed No Action analysis by itself does not render this FONSI arbitrary

and capricious.

       WWP nevertheless argues that the EA was defective without a detailed No Action

analysis because there was no adequate baseline for evaluating the three analyzed

       6
         Davis illustrates one set of circumstances under which an EA may be arbitrary
and capricious. We reversed the U.S. Department of Transportation’s FONSI following
an EA concerning a new highway plan. 302 F.3d at 1110. The EA analyzed only the
proposed action and no action—but no other alternatives. Id. at 1112-13. The evidence
showed that DOT had hired a consultant to conduct the EA and instructed him in advance
that the EA must conclude with the issuance of a FONSI. Id. The EA concluded that a
plan to build a five-lane highway through a park where no road then existed would have
no significant environmental impact, even though the plan would have involved
demolition of historic structures, required construction of a bridge across a river, tripled
noise levels, and resulted in 34,000 cars per day traveling across the park. Id.

                                            - 16 -
alternatives. This argument fails because Section III of the EA devoted 19 pages to

describing “the baseline conditions within the Split Rock Ranch Allotments.” Aplt.

Appx. at 219. The EA used this discussion “as a comparison for determining the effects

of the alternatives on the critical elements of the human environment.” Id.; see id. at 219-

238. Section IV then described the anticipated environmental consequences of each of

the three analyzed alternatives. Both sections addressed the same resource categories—

soil and water, vegetation, riparian/wetland, wildlife/fisheries, special status species, and

cultural/socioeconomics—to “allow[] the reader to compare existing resource conditions

to potential impacts for the same resources.” Id. at 238; compare id. at 219-238, with id.

at 238-279.

       WWP argues that the baseline was not detailed or robust enough, but these

arguments are again premised on EIS requirements, not the more lenient EA

requirements that actually govern. Under our highly deferential review, we cannot set

aside the agency’s decision merely because the EA could have been more thorough than

it was. WWP must show that the absence of a No Action analysis compromised the EA

so severely as to render the FONSI arbitrary and capricious. 5 U.S.C. § 706(2)(A).

       After carefully reviewing the EA, we conclude that the absence of a No Action

analysis did not render the EA or the FONSI arbitrary and capricious.

2. No aggressive alternative

       The EA expressly considered a “No Grazing” alternative, which would end

grazing altogether on the Split Rock allotments. But as with No Action, it rejected this
                                            - 17 -
alternative without analyzing it. The EA explained that it followed the 1987 Lander

RMP, which had determined that eliminating grazing from the lands was “not . . . a viable

or necessary option.” Aplt. Appx. at 210.

       WWP argues that the EA should nevertheless have considered and analyzed a

more aggressive, environmentally protective alternative that would remedy overgrazing

problems more rapidly. It cites to State of New Mexico, where we rejected a BLM EIS

because it failed to consider reasonable alternatives that were more environmentally

protective than those analyzed. 565 F.3d at 709. WWP argues that, as in State of New

Mexico, BLM failed to evaluate more protective alternatives. It notes that none of the

analyzed alternatives incorporated all of the recommended Appropriate Actions from the

RHS Assessment and that Alternatives One and Two were predicted to have similar

outcomes—static or slight improvement or stable to increasing trends in most of the six

standard areas. This, WWP argues, does not meet NEPA’s required “range” of

alternatives.

       But State of New Mexico also explained that an agency is not obligated to analyze

options that it reasonably determines are outside its statutory mandate or are impractical

or ineffective as judged against the agency’s objectives for a particular action or project.

See id. at 708-09; see also Bering Strait Citizens for Responsible Res. Dev. v. United

States Army Corps of Eng’rs, 524 F.3d 938, 955 (9th Cir. 2008) (holding that an agency

may reject alternatives that it determines to be “infeasible, ineffective, or inconsistent


                                            - 18 -
with the basic policy objectives”).7 And an agency has wide discretion in defining its

objectives and in determining which alternatives meet those objectives. See Wyoming v.

United States Dep’t of Agric., 661 F.3d 1209, 1244 (10th Cir. 2011); see also 43 C.F.R.

§ 1610.4-5 (“[T]he decision to designate alternatives for further development and

analysis remains the exclusive responsibility of the BLM”). A court may not reject

BLM’s stated objectives unless they are defined so narrowly as to foreclose reasonable

options. See State of New Mexico, 565 F.3d at 709.

       WWP’s arguments concern one objective: improvement of rangeland health. This

is an important objective, but it was not BLM’s sole concern. The agency also sought to

fulfill its multiple use mandate, which is reflected in the Lander RMP, the FLPMA, and

the Taylor Grazing Act—all of which contemplate livestock grazing on the land. The EA

therefore crafted two alternatives that incorporated many of the Appropriate Actions,

with adjustments to balance the competing goal of facilitating continued grazing.

       BLM’s effort to balance these competing objectives is sufficient to explain its

failure to pursue aggressive environmentally protective alternatives. We therefore cannot

conclude that the range of alternatives selected rendered the EA arbitrary and capricious.




       7
        We also note that State of New Mexico differs from this case in that it involved
the development of a resource management plan that was meant to guide future BLM
management of the land. See 565 F.3d at 691. This case involves the terms of a grazing
permit that were bound by an existing resource management plan, the Lander RMP.

                                           - 19 -
    B. Did BLM Take a “Hard Look” at the Environmental Effects of Its Action?

        WWP argues that the EA failed to take a “hard look” at the environmental

consequences of its Proposed Decision as required by NEPA. Specifically, WWP argues

that the EA failed to take a hard look at carrying capacity and at the effects of its own

Proposed Decision. In reviewing BLM’s decision, we ask whether it “was based on a

consideration of the relevant factors and whether [BLM] made a clear error of judgment.”

See Davis, 302 F.3d at 1114. We do not substitute our judgment for BLM’s. Id.

1. Carrying capacity

        Average stocking levels on the Split Rock allotments during the initial permit were

8,054 AUM. Given the deterioration of rangeland health during this timeframe, BLM

acknowledged that these stocking levels “exceed[ed] the carrying capacity of the utilized

portions of the allotments.” Aplt. Appx. at 311. The Proposed Decision allowed grazing

to continue at a reduced stocking level of 6,669 AUM and concluded that this reduction

would be sufficient to remediate the rangeland deterioration. Neither the EA nor the

Proposed Decision included a specific calculation of the current carrying capacity of the

land.

        Instead, the EA applied a qualitative approach based on detailed analyses of

various individual components that affect carrying capacity, such as soils, upland

vegetation, and riparian health. Section VI analyzed the impacts expected from each of

the three alternatives, with separate consideration of how each RHS standard would fare



                                            - 20 -
under each alternative. The EA also discussed the effects of specific strategies within

each alternative on the relevant RHS standards.

       Five months after the EA was written and only a few days before the final decision

was signed, BLM conducted a brief quantitative analysis of carrying capacity in a memo

dated September 24, 2009. The memo provided mathematical calculations and relied on

standards from scientific literature to conclude that neither historical stocking levels nor

the proposed stocking level exceed carrying capacity of the allotments.

       WWP attacks both the EA’s qualitative approach and the September 24, 2009

quantitative analysis. As to the EA, WWP’s arguments presume that NEPA’s hard look

requirement calls for a quantitative analysis of whether the reduced stocking levels

contemplated in the Proposed Decision would be within carrying capacity. But we have

found nothing in the record or the regulations suggesting that a quantitative calculation of

carrying capacity is the only reasonable method for determining appropriate grazing

limits. We agree with WWP that the EA could have provided a more rigorous

quantitative evaluation, but it does not follow that the EA’s qualitative analysis was

arbitrary and capricious.

       WWP also attacks the quantitative analysis in the September 24, 2009 memo,

insisting its conclusions that historic grazing and the proposed new permit terms were

within carrying capacity are contrary to “the twin facts that (1) overgrazing has caused

such damage here and (2) grazing pressure will not be significantly diminished by the

BLM’s preferred plan.” Aplt. Br. at 49. But as Split Rock has argued, the qualitative
                                            - 21 -
analysis in the EA does not indicate that uniform overgrazing of the Split Rock allotments

as a whole caused historical rangeland degradation. Poor range management and

excessive use and overgrazing of specific areas contributed significantly to rangeland

health issues. For example, cattle had been allowed to spend too much time in riparian

areas; salt supplements and feed had been left near the water, exacerbating overuse of

riparian resources; and Split Rock had apparently failed to comply with herding

requirements to ensure more uniform grazing across the allotment. The Proposed

Decision addressed these issues with a modest decrease in the AUM limit combined with

improved range management techniques such as increased fencing and better herding

compliance.

       WWP has shown that the estimates in the September 24, 2009 memo are debatable

and that BLM’s predictions may ultimately prove too optimistic. And WWP makes a

solid case for more quantitative analysis in the EA. But this is not enough to meet their

burden to show that the Proposed Decision is arbitrary and capricious. Mindful that our

deference is most pronounced with respect to “technical or scientific matters within the

agency’s area of expertise,” Bosworth, 443 F.3d at 739, we cannot say that it was

arbitrary and capricious for BLM to conclude that the stocking level in the Proposed

Decision would not exceed carrying capacity.

2. Effects of the Proposed Decision

       The BLM crafted its Proposed Decision by combining two of the three alternatives

analyzed in the EA. Alternative One would have achieved rangeland health improvement
                                           - 22 -
primarily through rest rotation. Alternative Two would have achieved rangeland health

improvement primarily through a dramatic decrease in stocking level, with only deferred

rotation rather than the more protective practice of rest rotation. The Proposed Decision

combined the plans by eliminating the most protective feature of each. It included

neither the dramatic decrease in stocking level nor rest rotation. But it did include other

protective measures, such as fencing and herding requirements.

       When an agency adopts a modified alternative that was not specifically analyzed

in an EA or EIS, this raises a question of whether a supplemental assessment is needed.

“An agency must prepare a supplemental assessment if the agency makes substantial

changes in the proposed action that are relevant to environmental concerns.” State of

New Mexico, 565 F.3d at 705 (quotations omitted). But if the modified alternative is

“qualitatively within the spectrum of alternatives . . . discussed” in the EA, no

supplemental assessment is required. Id. (quotations omitted). The relevant question

here is whether the impact of the Proposed Decision can be reasonably predicted from the

analysis conducted in the EA. See id. at 707.

       Although the EA did not analyze the Proposed Decision itself, it did provide a

detailed analysis of many of the features ultimately included in the Proposed Decision,

including the impacts of various stocking levels, deferred rotation, length of grazing

season, herding compliance, fencing, and other features. As Split Rock notes, the

Proposed Decision is most similar to Alternative Two. Both provide a deferred rotation

system, a 204-day grazing season, a similar grazing schedule, frequent herding, and some
                                            - 23 -
additional fencing. The EA had concluded that Alternative Two would lead to some

rangeland health improvement but not as much improvement as Alternative One. The

Proposed Decision is less environmentally protective than Alternative Two because it

allows more cattle and allows grazing to begin earlier in the season. On the other hand,

the Proposed Decision demands stricter compliance with herding requirements than did

Alternative Two.

       WWP illustrates its critique of BLM’s Proposed Decision with this analogy:

              I want to increase my savings so I formulate two plans. In Plan
              A I will forgo a planned vacation, but continue eating lunch
              every day at Cafe Milano in downtown Tucson. In Plan B I will
              forgo eating at Cafe Milano, but will go on vacation. I decide to
              adopt a Hybrid Plan that partakes of both: I will keep eating at
              Cafe Milano every day, and also go on vacation.

Aplt. Br. at 53. Under this analogy, two alternative plans to save money are combined to

create a hybrid plan that lacks the most effective features of either alternative and is

therefore likely to be less successful in advancing the goal of saving money.

       But this analogy demonstrates a critical problem with WWP’s argument: It calls

into question the wisdom of BLM’s Proposed Decision, but not whether BLM could

predict its effects. As we explain above, the relevant question is whether the impact of

the Proposed Decision can be reasonably predicted from the EA’s analysis, not whether it

is the best possible decision. See State of New Mexico, 565 F.3d at 707. NEPA “merely

prohibits uninformed—rather than unwise—agency action.” Id. at 704 (quotations

omitted). Moreover, even though the Proposed Decision omits environmentally

                                            - 24 -
protective features from Alternatives One and Two, it nevertheless adds other features

that are more environmentally protective than historical practice—features that were

analyzed in the EA, such as fencing, herding, rest rotation, and fewer grazing days.

       Our review of the EA and the Proposed Decision indicates that BLM analyzed the

various components of the plan sufficiently to meet NEPA’s hard look requirement and

did not act arbitrarily or capriciously.

                                     III. CONCLUSION

       For the foregoing reasons, we affirm the district court’s summary judgment ruling

for BLM.




                                           - 25 -